        Case 2:15-cr-00116-KJD-NJK Document 144 Filed 04/24/20 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                          UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                     Case No. 2:15-CR-00116-KJD-NJK
10
                  Plaintiff,                       First Stipulation to Continue
11
                                                   Appearance on Petition to
           v.
12                                                 Revoke Supervised Release (ECF
     Alejandro Mendoza,                            No. 137)
13
                  Defendant.
14
15
16         This Court has issued a summons requiring Alejandro Mendoza to appear

17   on the petition to revoke his supervised release on April 29, 2020.1 The parties

18   jointly request that this Court vacate the initial appearance and continue it for at

19   least 60 days for judicial economy and safety concerns.

20         In response to the COVID-19 pandemic, this District recently entered

21   General Orders 2020-02, -03, -04, and -05 to limit in-court appearances for the

22   safety of all. This continuance is to allow the parties additional time to resolve

23   the petition short of a contested hearing and to avoid COVID-19-related safety

24
           1 ECF No. 137. The Court was previously advised of all violations
25
     contained in the petition, save for a missed drug test on April 9, 2020, and
26   Mendoza’s admission to consuming a lortab pill the next day, and modified
     Mendoza’s supervision accordingly. ECF Nos. 131–136.
        Case 2:15-cr-00116-KJD-NJK Document 144 Filed 04/24/20 Page 2 of 3




 1   concerns. Mendoza is not in custody, but is on home detention,2 and he agrees to
 2   the continuance.
 3         DATED: April 23, 2020.
 4
     Rene L. Valladares                       Nicholas A. Trutanich
 5   Federal Public Defender                  United States Attorney

 6     /s/ Erin Gettel                          /s/ Peter S. Levitt
     By_____________________________          By_____________________________
 7
     Erin Gettel                              Peter S. Levitt
 8   Assistant Federal Public Defender        Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26         2   ECF No. 136.
                                              2
        Case 2:15-cr-00116-KJD-NJK Document 144 Filed 04/24/20 Page 3 of 3




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4
     United States of America,                     Case No. 2:15-CR-00116-KJD-NJK
 5
                  Plaintiff,                       Order Granting First Stipulation
 6
                                                   to Continue Hearing on Petition
 7         v.                                      (ECF No. 137)
 8   Alejandro Mendoza,
 9                Defendant.
10
11
12         Based on the stipulation of counsel, the Court finds that good cause exists
13   to continue the initial appearance on the petition to revoke supervised release for
14   at least 60 days.
15         IT IS THEREFORE ORDERED that the initial appearance currently
16   scheduled for April 29, 2020, at 2:30 p.m. is vacated and continued to
17   Wednesday, July 1, 2020, at 2:30 p.m., in courtroom 3A.
18         DATED: April 24, 2020.
19
                                            ___________________________________
20
                                            NANCY J .KOPPE
21                                          UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
                                               3
